

114 S1440 IS: Credit Union Residential Loan Parity Act
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1440IN THE SENATE OF THE UNITED STATESMay 21, 2015Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Federal Credit Union Act to exclude a loan secured by a non-owner occupied 1- to
			 4-family dwelling from the definition of a member business loan, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Credit Union Residential Loan Parity Act. 2.Treatment of a non-owner occupied 1- to 4-family dwelling (a)Removal from member business loan limitationSection 107A(c)(1)(B)(i) of the Federal Credit Union Act (12 U.S.C. 1757a(c)(1)(B)(i)) is amended by striking that is the primary residence of a member.
 (b)Rule of constructionNothing in this Act or the amendment made by this Act shall preclude the National Credit Union Administration from treating an extension of credit that is fully secured by a lien on a 1- to 4-family dwelling that is not the primary residence of a member as a member business loan for purposes other than the member business loan limitation requirements under section 107A of the Federal Credit Union Act (12 U.S.C. 1757a).